Little, J.
A summons issued from a justice’s court was headed L. v. c., A. & G., composing the A. P. Co. (there being in fact a corporation having this name); the summons directed the “defendant” to appear and answer the plaintiff’s action upon an account, a copy of which was attached to *584the summons, and this account was made out against the A.;P. Co. Service was made uponthe president of the corporation; it appeared and defended the action, and entered an appeal to the superior court from the verdict and judgment rendered against it. In the latter court it did not raise the question that it had never been sued or served. Held, that though the court refused to allow the plaintiff, on his motion, to amend the summons so as to show unequivocally that the corporation was in fact sued, it was nevertheless errqr to direct a verdict for the defendant on the ground that it had not been sued.
Argued December 8, 1897.
Decided March 5, 1898
Appeal. Before Judge Lumpkin. Fulton superior court. March term, 1897. . .
Kontz & Conyers, for plaintiff.

Judgment reversed.


All the Justices concurring.